Citation Nr: 1605129	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating greater than 10 percent prior to June 4, 2012, and greater than 20 percent thereafter, for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating greater than 10 percent prior to June 4, 2012, and greater than 20 percent thereafter, for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1970, including in the Republic of Vietnam from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of service connection for diabetes mellitus, assigning a 20 percent rating effective January 16, 2008.  The Veteran disagreed with this decision in October 2008.  He perfected a timely appeal in June 2009.

In a January 2010 rating decision, the RO granted claims of service connection for peripheral neuropathy of the right lower extremity and of the left lower extremity, assigning separate 10 percent ratings effective June 4, 2009.  

In November 2012, the Board remanded all 3 of the claims listed on the title page of this decision for additional development.  The Board's action in taking jurisdiction over all 3 claims listed on the title page of this decision and remanding them for additional development implicitly waived the requirement of a timely filed substantive appeal with respect to the Veteran's higher initial rating claims for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

In a December 2012 rating decision, the RO assigned higher initial 20 percent ratings effective June 4, 2012, for the Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  Thus, these issues are as stated on the title page of this decision.  See also Fenderson v. West, 12 Vet. App. 119 (1999) (discussing staged ratings).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his service-connected diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity are all more disabling than currently evaluated.  The Board acknowledges that this claim previously was remanded to the AOJ in November 2012.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes initially that, in a February 2015 VA/Social Security Administration (SSA) State Prisoner Computer Match included in the Veteran's VVA electronic claims file, SSA notified VA that the Veteran had been incarcerated in state prison in the state of Florida beginning on August 5, 2014.  No release date was provided on this form.  There is no further information either in the Veteran's VVA or VBMS electronic claims file concerning whether he remains incarcerated or has been released from state prison.  Additionally, it is not clear from this form whether the Veteran was incarcerated following conviction of a felony, a determination which impacts the amount of VA disability compensation he is entitled to receive during and after his incarceration.  Accordingly, the Board finds that, because it is not clear from a review of the record evidence whether the Veteran currently is incarcerated, on remand, the AOJ should attempt to obtain from SSA or other appropriate Federal records repository or the Florida Department of Corrections or other appropriate state agency complete information regarding the Veteran's 2014 incarceration and his potential or actual release date.  Following receipt of this information, the AOJ also make a formal finding for the record as to whether the Veteran was imprisoned in state prison in Florida on August 5, 2014, following conviction of a felony.

The Board next notes that the Veteran's most recent VA examinations for his service-connected diabetes mellitus and peripheral neuropathy of the bilateral lower extremities occurred in March 2013.  In a December 2015 appellate brief, the Veteran's service representative asserted that the Veteran's argument regarding his entitlement to higher initial ratings remained the same (i.e., that his service-connected disabilities had worsened since his most recent VA examinations).  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (finding mere passage of time insufficient to require new examination).  The Board acknowledges that VA does not have the ability to examine prisoners either in Federal or state prisons while they are incarcerated.  Because it is not clear from a review of the record evidence whether the Veteran currently is incarcerated, the Board finds that, on remand, if the AOJ determines that the Veteran is not incarcerated currently, then he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) or other appropriate Federal records repository and request complete information concerning the Veteran's incarceration in state prison in the state of Florida beginning on August 5, 2014.  Specifically, SSA should be asked to provide the Veteran's potential or actual date of release from state prison.  All attempts to contact SSA, and any response, to include any records provided, should be included in the claims file.

2.  If, and only if, SSA does not respond, or after the time for a response from SSA has expired, then contact the state of Florida Department of Corrections or other appropriate state agency and request complete information concerning the Veteran's incarceration in state prison in the state of Florida beginning on August 5, 2014.  Specifically, information should be obtained regarding the Veteran's potential or actual date of release from state prison and whether he was imprisoned following conviction of a felony.  All attempts to contact the state of Florida Department of Corrections, and any response, to include any records provided, should be included in the claims file.

3.  If, and only if, SSA or the state of Florida Department of Corrections does not respond, or after the time for a response has expired, make a formal finding as to whether the Veteran was imprisoned following conviction of a felony.  A copy of any formal finding on this issue should be included in the claims file.

4.  If, and only if, the Veteran is no longer incarcerated, then contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected diabetes mellitus, his service-connected peripheral neuropathy of the right lower extremity, or his service-connected peripheral neuropathy of the left lower extremity since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

5.  Thereafter, if, and only if, the Veteran is no longer incarcerated, schedule him for appropriate examination to determine the current nature and severity of his service-connected diabetes mellitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  The examiner next is asked to state whether the Veteran's service-connected diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The examiner finally is asked to state whether the Veteran's service-connected diabetes mellitus requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A complete rationale must be provided for any opinions expressed.

6.  If, and only if, the Veteran is no longer incarcerated, schedule him for appropriate examination to determine the current nature and severity of his service-connected peripheral neuropathy of the right lower extremity and service-connected peripheral neuropathy of the right lower extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected peripheral neuropathy of the right lower extremity or his service-connected peripheral neuropathy of the left lower extremity is manifested by severe incomplete paralysis of the internal popliteal nerve (tibial).  The examiner next is asked to state whether the Veteran's service-connected peripheral neuropathy of the right lower extremity or his service-connected peripheral neuropathy of the left lower extremity is manifested by complete paralysis of the internal popliteal nerve (tibial) with plantar flexion lost, frank adduction of the foot impossible, flexion and separation of toes abolished, no muscle in the sole can move, in lesions of the nerve high in the popliteal fossa, or plantar flexion of the foot is lost.  Separate opinions must be provided for the Veteran's right lower extremity and for his left lower extremity.  A complete rationale must be provided for any opinions expressed.

7.  The Veteran should be given adequate notice of the requested examinations, if scheduled, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

